Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered.
Applicant’s arguments by claim amendments, see pages 6-7, filed March 18, 2021, with respect to 1, 8, and 14 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-20 have been withdrawn. 
Claims 1-20, filed March 18, 2021, are examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 8, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Park hereafter, US 2017/0329820 A1) in view of Aguera y Arcas et al. (Aguera hereafter, US 8,326,831 B1).
Claim 1, Park discloses a computer-implementable method for voice based searching comprising:
determining a context and a level of a search query (page 3, [0054], e.g. voice query can be converted into text) as to a user’s intent of the voice based searching (page 1, [0015], e.g. a user intent determination module configured for: extracting implicit intent text from the text query, and page 3, [0053], e.g. a voice query from a user may be received)).

However, Park does not disclose wherein the search query includes different levels of query: searching for relevant data as to the determined level of the search query; deciding if a subsequent search query has changed the context and level: providing the relevant data if the context and level have not changed; and performing another search for relevant data based on the subsequent search query if the context and level have changed.

Aguera discloses wherein the search query includes different levels of query: searching for relevant data as to the determined level of the search query (column 5, lines 48-67, e.g. the interface comprises various ways to narrow and/or filter the search performed on that text query. Thus the interface includes a menu 404 that allows the user to specify geographic limits on the search (e.g., within five miles of the present location); a category 406 of results to search for (e.g., "restaurants/bars"); constraints on the price and/or rating to be associated with a result (at 408 and 410); and other information 412 such as whether the entity listed in the search results is "good for kids" and/or has "outdoor seating." Thus, in the example shown, the search associated with a particular user's instance of To drill down through a series of folders, for example, on a desktop means to go through the hierarchy of folders to find a specific file or to click through drop-down menus in a GUI. To drill down through a database is to access information by starting with a general category and moving through the hierarchy of field to file to record”); deciding if a subsequent search query has changed the context and level: providing the relevant data if the context and level have not changed; and performing another search for relevant data based on the subsequent search query if the context and level have changed (column 8, lines 24-42. e.g. After the search criteria are modified, the process may return to 506 to update the search results. It is noted that the act of "displaying" the search results,…may also include the act of updating the display to reflect new search results, or different search results based on a change in context or a change in the query associated with a badge. Additionally, it is noted that a user's modification of the search criteria is not the only reason that updated search results would be displayed. Search results could be updated based on any of the triggers 508 that were previously described, or based on any other triggers. Thus, while FIG. 5 shows search results being displayed, followed by a modification to the search criteria, followed by an updated to the search results, it may be the case that the process loops from 506 back to 506 without any intervening modification or customization of the search criteria, thereby allowing the search results to be updated recurrently.  It is noted that the disclosure by Aguera is directed to a loop decision process wherein change in context and constraints produces a specific search result and 

Park discloses product recommendation based on implicit commercial intention in the user text may help improving the recommendation accuracy and efficiency (page 1, [0002]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Park to improve the prior art with the contextual searches of Aguera.  Therefore, it would have been obvious to one of ordinary skill in the art to use the context searches of Aguera with the search engine of Park to the recommendation accuracy and efficiency.

Claim 2, Park in view of Aguera discloses the determining further includes user intent (Park, page 1, [0015], e.g. a user intent determination module configured for: extracting implicit intent text from the text query).

Claim 4, Park in view of Aguera discloses the searching for relevant data is directed to a document set related to a particular object (page 5, [0073], e.g. the user intent determination module 410 can use the corresponding explicit intent documents).

Claim 10, Park in view of Aguera discloses the relevant data originates from one or more sources (Park, page 2, [0032], e.g. the terminal 102 may obtain webpages from any appropriate sources, such as from a local storage device, from a wired or wireless network device of a service provider, or from the Internet).



Claims 8 and 14, Park in view of Aguera discloses a system and computer-readable storage medium (Park, page 3, [0041], e.g. computing system, and [0042], e.g. memory) for implementing the above cited method.
Claim 3, 5, 6, 9, 11, 12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Park hereafter, US 2017/0329820 A1) in view of Aguera y Arcas et al. (Aguera hereafter, US 8,326,831 B1), as applied to claims 1, 2, 4, 8, 10, 14, and 15 above, in further view of Kraft et al. (Kraft hereafter, US 7,603,349 B1).
Claim 3, Park in view of Aguera discloses the claimed invention except for the limitation of the determining is directed to a primary object and the subsequent search is performed for root objects of the primary object.   Kraft discloses determining is directed to a primary object and the subsequent search is performed for root objects of the primary object (column 8, lines 20-21, e.g. interfaces may be provided for classifying and ranking Web pages within a hierarchical category structure, and lines 25-43, e.g.  the context identifier includes a category for the page, with the category being assigned from a predefined hierarchical taxonomy of content categories. A page reference may be associated with multiple context identifiers, so the same page (or a link thereto) may be displayed in multiple contexts. In some embodiments, context identifiers are automatically associated with page links by the system as users perform various searches; the identifiers may also be modified and associated with links manually by a team of one or more index editors, and column 20, lines 6-19, e.g. Where many hits are to be returned, multiple interlinked results pages may be generated).  It is noted that “page links” (hyperlinks) has been interpreted as root objects and primary object as structured in a hierarchical taxonomy of content categories.  
improving the recommendation accuracy and efficiency (page 1, [0002]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Park to improve the search method of Aguera and Kraft to help improve the recommendation accuracy and efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Aguera and Park with the context query of Kraft to help improve the recommendation accuracy and efficiency.
Claim 5, Aguera in view of Park and Kraft discloses the subsequent search is directed to different levels of a hierarchy tree of a primary object and root objects (Kraft, column 8, lines 20-21, e.g. interfaces may be provided for classifying and ranking Web pages within a hierarchical category structure, and lines 25-43, e.g.  the context identifier includes a category for the page, with the category being assigned from a predefined hierarchical taxonomy of content categories. A page reference may be associated with multiple context identifiers, so the same page (or a link thereto) may be displayed in multiple contexts. In some embodiments, context identifiers are automatically associated with page links by the system as users perform various searches; the identifiers may also be modified and associated with links manually by a team of one or more index editors, and column 20, lines 6-19, e.g. Where many hits are to be returned, multiple interlinked results pages may be generated).
Claim 6, Aguera in view of Park and Kraft discloses the relevant data comprise document sets that include metadata linked document (Kraft, column 11, lines 15-50, e.g. Upon receiving a query initiated through contextual search interface 304, search server 160 uses query response module 164 to execute a search based on the user's query and the context vector (and optionally any other available metadata). Query response module 164 generates and ranks a list of hits, and column 20, lines 6-19, e.g. Where many hits are to be returned, multiple interlinked results pages may be generated).
.
Claim 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Park hereafter, US 2017/0329820 A1) in view of Aguera y Arcas et al. (Aguera hereafter, US 8,326,831 B1), as applied to claims 1, 2, 4, 8, 10, 14, and 15 above, in further view of Agrawal et al. (Agrawal hereafter, US 20190179917 A1).
Claims 7, 13, and 20, Aguera in view of Park discloses the claimed invention except for the limitation of updating relevant data based on a history of search queries.  Agrawal discloses updating relevant data based on a history of search queries (page 9, [0111], e.g. For each query in a context in history, a record is created to save user interaction for the query in the context. For example, each record in the click logs 302 may include information such as sequence of entities detected for the query, results generated/retrieved based on the sequence of tags and the ID of the entity which the user performed an activity on (e.g., click/navigate, look for the information of the entity, or call the business)).  
Park discloses product recommendation based on implicit commercial intention in the user text from voice query may help improving the recommendation accuracy and efficiency (page 1, [0002]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Park to improve the search method of Aguera and Agrawal to help improve the recommendation accuracy and efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Aguera and Park with the context query of Agrawal to help improve the recommendation accuracy and efficiency.


CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152